REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.
Response to Amendment
	Applicant’s amendment and remarks filed July 15, 2022, are responsive to the office action mailed March 15, 2022.  Claims 12, 16, 18, 20, and 24-30, were previously pending and claims 24-25 and 30 have been amended.  Claims 12, 16, 18, 20, and 24-30, are therefore currently pending and are allowable.
Pertaining to rejection under 35 USC 101 in the previous office action
	Claims 12, 16, 18, 20, and 24-30, were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment has overcome this ground of rejection.
Step 2A, Prong 1:
These claims recite, inter alia,
“sending…instructions … to transmit meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; receiving… a first confirmation of the first prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location based on a geographic position of the first prospective syndicate member…; in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate; receiving… a second confirmation of the second prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location based on a geographic position of the second prospective syndicate member…; in response to receiving the second confirmation and determining that the second confirmation was received within the time window, qualifying the second prospective syndicate member as a member of the lottery ticket syndicate; determining … within the time window, whether the lottery ticket syndicate is full; in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to other prospective syndicate members of the plurality of prospective syndicate members who are different than the first prospective syndicate member and the second prospective syndicate member; after sending the syndicate membership invitations to the other prospective syndicate members, determining whether the time window has passed and the lottery ticket syndicate is full; in response to determining that the time window has passed and the lottery ticket syndicate is full, determining… that all members of the lottery ticket syndicate have been at the particular geographic location within the time window; purchasing a ticket for the lottery ticket syndicate from a syndicate website… in response to determining that all members of the lottery ticket syndicate have been at the particular geographic location within the time window; and in response to purchasing the ticket, providing an incentive to each member of the lottery ticket syndicate, the incentive including a discount provided by a store at or near the particular geographic location.” Claim 24.

“sending… instructions … to transmit meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; receiving, from …a first prospective syndicate member, a first confirmation of the first prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location, based on a geographic position, of the first prospective syndicate member…; in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate; receiving, from a …second prospective syndicate member, a second confirmation of the second prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location, based on a geographic position, of the second prospective syndicate member…; in response to receiving the second confirmation and determining that the second confirmation was received within the time window, qualifying the second prospective syndicate member as a member of the lottery ticket syndicate; determining, within the time window, whether the lottery ticket syndicate is full; in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to other prospective syndicate members of the plurality of prospective syndicate members who are different than the first prospective syndicate member and the second prospective syndicate member; after sending the syndicate membership invitations to the other prospective syndicate members, determining whether the time window has passed and the lottery ticket syndicate is full; in response to determining that the time window has passed and the lottery ticket syndicate is full, determining that all members of the lottery ticket syndicate have been at the particular geographic location within the time window; purchasing a ticket for the lottery ticket syndicate from a syndicate website in response to determining that all members of the lottery ticket syndicate have been at the particular geographic location within the time window; and in response to purchasing the ticket, providing an incentive to each member of the lottery ticket syndicate, the incentive including a discount provided by a store at or near the particular geographic location.” Claim 25.

“sending… instructions …to transmit meeting invitations to … a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; determining … a plurality of members of the lottery ticket syndicate based on a plurality of confirmations of the meeting invitations received within a time window from … the plurality of prospective syndicate members; in response to determining that the time window has passed, determining … that all members of the lottery ticket syndicate have been at the particular geographic location within the time window based on a geographic position, of each prospective syndicate member in the plurality of syndicate members…; purchasing …a ticket for the lottery ticket syndicate from a syndicate website … in response to determining that all members of the lottery ticket syndicate have been at the particular geographic location within the time window; and in response to purchasing the ticket, providing …an incentive to each member of the lottery ticket syndicate, the incentive including a discount provided by a store at or near the particular geographic location.” Claim 30.

The above limitations at least recite at least one abstract idea that falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims are therefore analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims 12, 16, 18, 20, 24, and 30, are a server computer, a computer network, a social networking server that is remote relative to the server computer, a plurality of GPS enabled devices in the possession of a plurality of users, a ticket, and a store.  The additional elements in present claims 25-29 are one or more processors, one or more memories storing instructions executed by the one or more processors, a server computer, a computer network, a social networking server that is remote relative to the server computer, a plurality of GPS enabled devices in the possession of a plurality of users, a ticket, and a store.  These additional elements considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the server hosts the syndicate and communicates with a plurality of prospective syndicate members by communication by and between the server and the social networking server, transmitting invitations to the prospective members an determining their location by way of each prospective members’ GPS enabled device, thereby determining that each is in a location during a time that serves to qualify each for membership and establishing the membership of each.  These additional elements and their particular arrangement and interactions performed all together integrate the judicial exception into a practical application because they apply the judicial exception with or by use of particular machines and a particular arrangement of devices.  They apply or use the judicial exception in a way that goes beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claims 12, 16, 18, 20, and 24-30, are allowable over the prior art for reasons previously explained in the office actions mailed March 16, 2022, and August 18, 2021.  
Independent claims 24-25, and 30, recite methods and a system facilitating a lottery syndicate, including inter alia 
“in response to determining that the time window has passed, determining … that all members of the lottery ticket syndicate have been at the particular geographic location within the time window;” claim 30.

This limitation in combination with and in the context of the remaining limitations distinguishes the claims from the known prior art.
	Regarding the prior art relied upon in the previous rejection under 35 USC 103 in the office action mailed April 7, 2021, Asthana discloses a time window but the subject matter described in Asthana is implemented entirely online and does not contemplate the necessity of visiting a geographic location to qualify.  While Hermann teaches requiring a user’s physical presence in a geographic location during a time window in order to receive an invitation (¶0058), and extending a secondary invitation with additional qualifications (¶0048), it does not disclose, describe, or otherwise reasonably suggest, determining whether members were present in the location during the time period in response to the passage of the time window, because it does not provide for membership of any participants whose presence in the required location has not already been established.
An additional relevant prior art reference was noted during the present consideration.  Denker et al. (Patent No. US 8,668,568 B2) discloses systems and methods that determine geographic location of mobile devices for use in determining authorization to access services.  Denker further notes the utility of this determination in qualifying users for purchasing lottery tickets in particular locations and for inviting members to join a lottery pool.  Denker however does not disclose, teach, suggest, or otherwise render obvious, alone or in combination with other known references, determining the presence of users in a location during a particular window of time in order to qualify the users for membership in the lottery syndicate.  Denker therefore does not disclose, teach, suggest, or otherwise render obvious, alone or in combination with other known references, at least the above noted limitation, nor does it disclose many of the additional limitations presently claimed.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present methods and system.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art thus having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for potential allowability of the claimed invention over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        July 28, 2022